Appeal by defendant from an order of the Supreme Court, Suffolk County, entered March 28, 1972, which denied his motion to set aside a forfeiture of his bail and to remit the bail ($500) to the surety. Order reversed, on the law, without costs, and defendant’s motion granted in its entirety. In our opinion, it was an improvident exercise of discretion to deny defendant’s motion. The surety was a charitable religious organization; no prejudice to the People was demonstrated; defendant, after absconding for-25 days, was given a sentence of probation, upon a youthful offender adjudication with reference to other charges; and the charge-for which the bail was posted *745was dismissed. Hopkins, Acting P. J., Munder, Shapiro, Gulotta and Christ, JJ., concur.